DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 9, and 17 are objected to because of the following informalities:  The switch unit be defined/clarified in the claim 1.  The “ready signal” be defined/clarified in the claims 1, 9, and 17.  Appropriate correction is required.

 35 USC § 112(f)
CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recite the limitations “configured to”, configured to store”, “configured to transmit”; Claim 2 recites the limitation “configured to store”; Claim 3 recites the limitation “configured to identify”; Claim 4 recites the limitation “configured to transmit”; Claim 5 recites the limitation “configured to transmit”; Claim 6 recites the limitation “configured to generate”; Claim 7 recites the limitation “configured to store”; Claim 8 recites the limitation “configured to delete”; Claim 9 recites the limitation “configured to”; claim 10 recite the limitations “configured to store”, “configured to identify”, “configured to execute”; Claim 11 recites the limitation “configured to store”; Claim 12 recites the limitation “configured to identify”; Claim 13 recites the limitation “configured to generate”; Claim 14 recites the limitation “configured to store”, and Claim 16 recites the limitation “configured to perform”.  These limitations invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al., (Pub. No.: US 2014/0309814 A1), in view of Kristem et al., (Pub. No.: US 2019/0116555 A1).

Regarding Claim 1,	 Ricci discloses a communication device, comprising: (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages)
a plurality of ports respectively connected to a plurality of controllers; (Ricci, [0294] Wired/wireless transceiver/communications ports 260 be included.  Wired/wireless transceiver/communications ports 260 include Ethernet ports, Universal Serial Bus (USB) ports, IEEE 1594, or other interface ports)
a switch unit (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch) configured to, when a wake-up packet is received by a first controller connected to one of the plurality of ports (Ricci, [0294] Wired/wireless transceiver/communications ports 260 be included.  Wired/wireless transceiver/communications ports 260 include Ethernet ports, Universal Serial Bus (USB) ports, IEEE 1594, or other interface ports), identify a second controller to transmit the received wake-up packet, and perform switching with (Ricci, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
a queue (Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661]) configured to store the received wake-up packet; and 
a first microcomputer configured to transmit a wake-up signal to the second controller, and when a ready signal is received by the second controller, transmit the wake-up packet stored in the queue to the second controller.  (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
Ricci does not explicitly disclose about wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet.
However, Kristem in combination with Ricci disclose wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet. (Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
(Kristem, [0002]-[0003])
 
Regarding Claim 2,	 The combination of Ricci and Kristem disclose the communication device of claim 1 (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages), wherein the switch unit is configured to store identification information of the plurality of controllers. (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
 
Regarding Claim 3,	 The combination of Ricci and Kristem disclose the communication device of claim 1, further comprising: 
(Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems) configured to identify an operation state of the plurality of controllers, and when at least one controller among the plurality of controllers is not operated for a predetermined time or longer, convert the at least one controller from an operating mode to a sleep mode. (Kristem, [0063] sleep mode to save power, Kristem, [0029], [0033], [0058]-[0060] time domain, [0086], [0126]-[0127] time stamp, and [0144] period of time, Kristem discloses about time domain through various passages )
 
Regarding Claim 4,	 The combination of Ricci and Kristem disclose the communication device of claim 3, wherein, when the at least one controller is in the operating mode, the second microcomputer (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems) is configured to transmit and receive data with another controller. 
 
Regarding Claim 5,	 The combination of Ricci and Kristem disclose the communication device of claim 1 (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages), wherein, when the ready signal is received by the second controller, the first microcomputer is configured to transmit a message in the wake-up packet stored in the queue. (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661], Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
 
Regarding Claim 6,	 The combination of Ricci and Kristem disclose the communication device of claim 1 (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages), wherein, when a packet transmitted by the first controller connected to one of the plurality of ports is the wake-up packet, the switch unit is configured to generate the wake-up signal. (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661], Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
 
Regarding Claim 7,	 The combination of Ricci and Kristem disclose the communication device of claim 6 (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages), wherein the switch unit is configured to store identification information corresponding to each of the plurality of controllers in a table.  (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661], Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)

Regarding Claim 8,	 The combination of Ricci and Kristem disclose the communication device of claim 1 (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages), wherein, when transmission of the wake-up packet stored in the queue is completed, the first (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661], Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
 
Regarding Claim 9,	 Ricci discloses a vehicle, comprising: (Ricci, Ricci discloses about vehicle through various passages.  Fig. 1, [0277]-[0278] Vehicle 104)
a plurality of controllers; and (Ricci, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
a communication device (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages) configured to, when receiving a wake-up packet to be transmitted from a first controller to a second controller among the plurality of controllers, store the received wake-up packet, transmit a wake-up signal to the second controller, and when a ready signal is received by the (Ricci, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
Ricci does not explicitly disclose about wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet.
However, Kristem in combination with Ricci disclose wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet. (Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ricci prior to the effective filing date of an application of the claimed invention with that of Kristen so that wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet be included in the system.  The motivation to combine the teachings of Kristen would lower the power consumption of the communication device. (Kristem, [0002]-[0003])
 
Regarding Claim 10,	 The combination of Ricci and Kristem disclose the vehicle of claim 9 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein the communication device (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages)
a plurality of ports respectively connected to the plurality of controllers; (Ricci, [0294] Wired/wireless transceiver/communications ports 260 be included.  Wired/wireless transceiver/communications ports 260 include Ethernet ports, Universal Serial Bus (USB) ports, IEEE 1594, or other interface ports, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
a plurality of first microcomputers (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems) respectively connected to the plurality of ports, and configured to store and transmit the wake-up packet; (Ricci, [0294] Wired/wireless transceiver/communications ports 260 be included.  Wired/wireless transceiver/communications ports 260 include Ethernet ports, Universal Serial Bus (USB) ports, IEEE 1594, or other interface ports)
a plurality of queues (Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661]) respectively connected to the plurality of first microcomputers (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems), and configured to store the wake-up packets; (Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661])
(Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, [0294] Wired/wireless transceiver/communications ports 260 be included.  Wired/wireless transceiver/communications ports 260 include Ethernet ports, Universal Serial Bus (USB) ports, IEEE 1594, or other interface ports, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
a second microcomputer (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems) connected to the plurality of ports, and configured to execute a sleep mode of the plurality of controllers, and execute transmitting and receiving data between the controllers performing an operating mode of the plurality of controllers. (Ricci, [0294] Wired/wireless transceiver/communications ports 260 be included.  Wired/wireless transceiver/communications ports 260 include Ethernet ports, Universal Serial Bus (USB) ports, IEEE 1594, or other interface ports, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers
  
Regarding Claim 11,	 The combination of Ricci and Kristem disclose the vehicle of claim 10 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein the switch unit of the communication device is configured to store identification information corresponding to each of the plurality of controllers in a table. (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch)
 
Regarding Claim 12,	The combination of Ricci and Kristem disclose the vehicle of claim 10 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein the second microcomputer (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems)of the communication device is configured to identify an operation state of the plurality of controllers, and when at least one controller among the plurality of controllers is not operated for a predetermined time or longer, convert the at least one controller from the operating mode to the sleep mode. (Kristem, [0063] sleep mode to save power)
 
Regarding Claim 13,	 The combination of Ricci and Kristem disclose the vehicle of claim 10 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein, when a packet transmitted by the first controller connected to one of the plurality of ports is the wake-up packet, the switch unit of the communication device is configured to generate the wake-up signal. (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch, Kristem, Kristem  discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
 
Regarding Claim 14,	The combination of Ricci and Kristem disclose the vehicle of claim 9 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein the communication device is configured to store the received wake-up packet in a queue, when the ready signal is received by the second controller, transmit the wake-up packet stored in the queue, and when transmission of the wake-up packet stored in the queue is completed, delete the wake-up packet stored in the queue. (Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661], Kristem, Kristem  discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
 
Regarding Claim 15,	 The combination of Ricci and Kristem disclose the vehicle of claim 9 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein the communication device includes an Ethernet switch hub. (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch)
 
Regarding Claim 16,	 The combination of Ricci and Kristem disclose the vehicle of claim 9 (Ricci, Fig. 1, [0277]-[0278] Vehicle 104), wherein, when the wake-up signal is received, the second microcomputer (Ricci, [0689] Ricci discloses about microprocessor or microcomputer systems) is configured to perform a boot, and when booting is complete, transmit the ready signal to the communication device. (Kristem, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
  
Regarding Claim 17,	 Ricci discloses a method for controlling a communication device, comprising: (Ricci, [0183] Communication device, Ricci discloses about communication devices through various passages)
when receiving a wake-up packet by a first controller connected to one of a plurality of ports, identifying a second controller to transmit the received wake-up packet;   (Ricci, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
performing switching with the port to which the identified second controller is connected; (Ricci, [0311] Ethernet Switch, [0313], [0325]-[0327] The Ethernet on the backplane 408 essentially implements an Ethernet Switch for the entire system, defining the Ethernet backbone of the vehicle 104, switch unit is being interpreted as Ethernet switch)
(Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661])
transmitting a wake-up signal to the identified second controller; and (Ricci, Ricci discloses about controllers, [0640] two or more controllers 2004, [0403] one or more video controllers 840, [0648] traffic controller 2108, traffic controllers 8112, [0672] Node Controllers)
when a ready signal is received by the second controller, transmitting the wake-up packet stored in the queue to the second controller. (Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
Ricci does not explicitly disclose about wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet.
However, Kristen in combination with Ricci disclose wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit the wake-up packet. (Kristem, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ricci prior to the effective filing date of an application of the claimed invention with that of Kristen so that wake-up signal/wake-up packet, wake-up packet is received, transmit the received wake-up packet or transmit (Kristem, [0002]-[0003])
 
Regarding Claim 18,	 The combination of Ricci and Kristem disclose the method of claim 17, wherein the transmitting of the wake-up packet stored in the queue to the second controller includes: transmitting a message in the wake-up packet stored in the queue. (Kristem, The reference is directed to the transmission of the wake-up packet, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661]))
  
Regarding Claim 19,	 The combination of Ricci and Kristem disclose the method of claim 17, further comprising: 
when a packet transmitted by the first controller is the wake-up packet, generating the wake-up signal. (Kristem, The reference is directed to the transmission of the wake-up packet, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet)
  
Regarding Claim 20,	 The combination of Ricci and Kristem disclose the method of claim 17, further comprising: 
when transmission of the wake-up packet stored in the queue is completed, deleting the wake-up packet stored in the queue.  (Kristem, The reference is directed to the transmission of the wake-up packet, Abstract, Kristem discloses about wake-up packet through various paragraphs and figures.  [0039] receiving a wake-up packet, generating and transmitting a wake-up radio packet [0075], [0168], Ricci, Ricci discloses about queue through various passages, Fig. 20B [0553] The queues 2136 be stored in any type of database, Fig. 23, [0654]-[0656], [0659], and [0661])

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463